JONES, Circuit Judge
(concurring).
I concur in the affirmance of the judgment below for the defendant. The learned trial judge, before whom the case was tried without a jury, based his action upon a ruling of the same court in Hardt v. McLaughlin, D.C., 25 F.Supp. 684, 685, where the material facts involved were precisely the facts of the instant case.
The opinion in the Hardt case correctly construed the pertinent provision of the Revenue Act16 with respect to the tax on club “dues or membership fees” and applied the statute to a proper appraisal of the character of the payments made by the club members for golf privileges. The payments were made in discharge of a yearly obligation (payable semiannually) which recurred so long as the member chose to enjoy, by failing to renounce prior to December 31st, the golf privileges for the ensuing year and in a sum arbitrarily fixed by the club without regard to whether the privileged member used the golf facilities much, little, or not at all. The charges were dues or membership fees in the ordinary acceptation of those terms and, therefore, within the intent and meaning of the statute. In that situation, the club’s bylaws and regulations, even though promulgated long before the enactment of the particular Revenue Act, are ineffectual to exclude the payments from the purview of the tax statute.
The case of White v. Winchester Country Club, 1 Cir., 117 F.2d 146, takes away nothing from the decision in the Hardt case. The opinion in the White case expressly points out (117 F.2d at page 148) that there the privileges “could be taken and dropped informally at pleasure” as distinguished from the “recurring contractual obligation” in the Hardt case, whose pertinence to the facts of the present case has already been pointed out.

 Sec. 413 of Revenue Act of 1928, c. 852, 45 Stat. 791, 26 U.S.C.A., Int.Rev. Acts, page 441.